Citation Nr: 1429160	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness as result of the Veteran's Persian Gulf War service.

4.  Entitlement to service connection for fatigue and sleep disturbance (claimed as Gulf War chronic disability), to include as due to an undiagnosed illness as result of the Veteran's Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1997.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.   

The Veteran indicated in his April 2011 VA Form 9, Appeal to the Board, that he was appealing only those issues listed on the cover page of the instant decision.  Throughout the appellate period, service-connection has been awarded for 22 disabilities and a 100 percent combined scheduler rating has been in effect since September 2009.  The Board notes that VA Form 8, Certification of Appeal, lists the issue of "Gulf War Chronic Disabilities" as having been certified to the Board; however, this was not a separate issue addressed in the February 2011 statement of the case.  The Veteran had claimed fatigue and sleep disturbance as a Gulf War chronic disability.  Consequently, the only issues that remain pending are listed on the cover page of the instant decision.

The Veteran presented testimony before a Decision Review Officer in August 2010 and the Board in June 2012; a transcript of each hearing has been associated with the record.

The claims of service connection for a heart disorder and fatigue and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss is due to excessive noise exposure during the Veteran's period of active military service.

2.  Tinnitus is due to excessive noise exposure during the Veteran's period of active military service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is claiming entitlement to service connection for hearing loss and tinnitus.  Specifically, he contends that it is the result of noise exposure, especially from gunfire, explosions (rockets, bombings, blasts), combat, and aircraft engine noise, while performing duties as an artillery man, aerial observer, and having participated in ground combat operations in Kuwait during the Persian Gulf War (PGW).  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from November 1977 to September 1997.  Service personnel records show that the Veteran performed duties to include as field artillery, aerial observer, and parachutist.  Among other awards and decorations, he was awarded the Combat Action Ribbon.  The Veteran participated in Operation Desert Shield and Operation Desert Storm from January 1991 to December 1991.  Excessive noise exposure during such service is conceded.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes and tinnitus.  

The Board is cognizant that the January 2009 and November 2010 VA examiners opined it was not possible to determine the etiology of the tinnitus (and hearing loss November 2010 VA examiner) without resorting to speculation; however, service audiograms do show a shift in decibels at various puretone thresholds and both examiners agree there was a definite worsening of the Veteran's hearing since 1977.  The Veteran has testified (credibly) that tinnitus and hearing loss has been present since his separation from service.    

Moreover, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noise exposure is conceded based on the Veteran's duty assignments during service, especially his combat service,  and the Veteran has current tinnitus and bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's tinnitus and hearing loss is related to events of his active service.  

The Board finds that the probative value of the VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also claims entitlement to service connection for a heart disorder and fatigue and sleep disturbance.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims fatigue and sleep disturbance is an undiagnosed illness based on his PGW service.  Under 38 C.F.R. § 3.317 (2013), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

The record contains complaints of fatigue, nighttime waking, difficulty sleeping, and excessive daytime somnolence.  A sleep study has been recommended however, the Veteran has repeatedly declined such a study.  There has also been some suggestion that the Veteran's fatigue and sleep disturbance is a symptom of his traumatic brain injury and/or his heart condition.  The Board is unclear as to whether the Veteran has a separately diagnosed disability manifested by fatigue and sleep disturbance, such as sleep apnea or chronic fatigue syndrome, or whether it is a symptom of another disability.  As such, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim for a heart disorder, the Veteran has been variously diagnosed with atrial fibrillation, mitral valve prolapse, atrial arrhythmia, supraventricular tachycardia, minimal aortic valve sclerosis, and mild myxomatous mitral valve associated with mild mitral regurgitation.  There is also some question as to whether ischemia may be present.  These are known diagnoses and thus, the provisions of 38 C.F.R. § 3.317 would not apply.  However, the Board must also determine whether any claimed disorder is the direct result of a disease or injury of his service.  As such, a VA examination is necessary to determine the etiology of the claimed condition.  Id. 

The last VA outpatient treatment notes of record are dated in 2010, updated records of any subsequent treatment the Veteran has received for the claimed conditions are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records (since 2010) of all evaluations and treatment the Veteran received for his heart disorder and fatigue and sleep disturbance.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examinations.  The examiner is asked to address the following.  

Fatigue and Sleep Disturbance

(a) Please state whether the Veteran currently has a separately diagnosed disability manifested by fatigue and sleep disturbance, to include, but not limited to sleep apnea or chronic fatigue syndrome and if so, whether it is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active duty service, to include service in the PGW.  In answering this question, the examiner must also state whether fatigue and sleep disturbance is a separate disability apart from his traumatic brain injury and/or heart condition or whether they represent manifestations of the same disease process.

      Heart Condition 

(b) Please state whether the Veteran's heart disorder, variously diagnosed as atrial fibrillation, mitral valve prolapse, atrial arrhythmia, supraventricular tachycardia, minimal aortic valve sclerosis, mild myxomatous mitral valve associated  with mild mitral regurgitation, and ischemia, is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active duty service, to include service in the PGW.  
  
Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


